Citation Nr: 0303877	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  95-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD) for the period 
from February 1, 1993 to October 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
COPD for the period beginning on October 7, 1996.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1993, and his DD Form 214 indicates an additional 
four years, four months, and eight days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The Board remanded this case back to the RO in July 1997.  In 
an August 2001 rating decision, the RO recharacterized the 
veteran's respiratory disability as COPD and increased the 
evaluation from 10 percent to 30 percent, effective from 
October 7, 1996.  Both the prior 10 percent evaluation and 
the current 30 percent evaluation remain at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from February 1, 1993 to October 6, 
1996, the veteran's service-connected COPD was no more than 
mild in degree.

3.  During the period beginning on October 7, 1996, the 
veteran's service-connected COPD has been no more than 
moderate in degree, with no evidence of forced expiratory 
volume in one second of 40 to 55 percent of predicted value, 
the ratio of forced expiratory volume in one second to forced 
vital capacity of 40 to 55 percent, diffusion capacity of the 
lung of 40 to 55 percent of predicted value, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for COPD have not been met for the period from February 1, 
1993 to October 6, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7 (2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for COPD have not been met for the period beginning on 
October 7, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6604 (2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing his claimed disorder.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In the appealed January 1994 rating decision, the RO granted 
service connection for asthma on the basis of treatment for 
asthma attacks during service.  A 10 percent evaluation was 
assigned, effective from February 1993.

The RO based the initial 10 percent evaluation on the results 
of a June 1993 VA general medical examination.  During this 
examination, the veteran reported occasional chest pressure 
but denied shortness of breath and exertional associations.  
Upon examination, the veteran's lungs were clear, and he was 
diagnosed with asthma, with good control on a medicine 
regimen.

A July 1993 treatment record from a military facility 
indicates that the veteran had a recent mild asthmatic 
attack.  A November 1993 record reflects that his asthma was 
stable.  Mild flare-ups of asthma were noted in February 
1994, but this disease was noted to be either asymptomatic or 
stable in numerous subsequent medical records dated through 
1996.  However, in October 1997, the veteran reported two 
recent episodes of asthma.

During his March 1997 VA Travel Board hearing, the veteran 
described weekly asthma attacks and noted that he did not 
participate in "a lot of activity" due to his asthma.  
However, he also stated that he had not missed any work on 
account of this disease.  Additionally, he reported roughly 
two sleepless nights per month due to asthma.  

The veteran underwent a VA examination in July 2000, during 
which he reported that his asthma was often worse in the 
morning and that he smoked cigarettes.  Pulmonary function 
testing revealed forced expiratory volume in one second 
(FEV-1) of 66 percent of predicted value and forced vital 
capacity (FVC) of 81 percent of predicted value before 
medication, and FEV-1 of 68 percent of predicted value and 
FVC of 93 percent of predicted value after medication.  In 
rendering a diagnosis, the examiner noted that the veteran's 
pulmonary function tests suggested an obstructive defect 
rather than a restrictive defect; as such, the examiner 
recommended that the diagnosis be changed to COPD.  

In an August 2001 rating decision, the RO recharacterized the 
veteran's respiratory disability as COPD and increased the 
evaluation from 10 percent to 30 percent, effective from 
October 7, 1996, in view of recent medical evidence and 
revisions to the criteria for evaluating COPD that had been 
effectuated as of that same date.  Both the prior 10 percent 
evaluation and the current 30 percent evaluation remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. at 38.

The accompanying pulmonary function test report indicates a 
pre-medication 
FEV-1/FVC ratio of 80.83 percent and a post-medication ratio 
of 58.85 percent.  The examiner noted that the veteran's 
effort was poor.

In September 2002, the veteran underwent an additional VA 
examination, with an examiner who reviewed the claims file 
after completion of the examination.  During the examination, 
the veteran complained of shortness of breath and wheezing 
that was brought on by exercise or exposure to dust or mites.  
The examination revealed FVC of 3.42, FEV-1 of 2.31, and FEV-
1/FVC of 67 percent.  Also, testing for diffuse capacity of 
the lung by the single breath method (DLCO(SB)) revealed 72 
percent of the predicted value.  The flow volume loop was 
consistent with mild to moderate COPD.  The examiner noted 
that the veteran was not currently undergoing steroid therapy 
and that his exercise-induced asthma was well-controlled by a 
regimen of inhaler use.  Additionally, the examiner concluded 
that the veteran was fully employable, without current 
functional impairment.

By regulatory amendment effective October 7, 1996, during the 
pendency of this appeal, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, 
including COPD.  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the applicable laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a subsequent precedent opinion, 
however, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  However, the 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

Under the prior criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996), in effect through October 6, 1996 and for 
application during the entire pendency of this appeal under 
Karnas, a 10 percent evaluation was warranted in mild cases 
of bronchial asthma, with paroxysms of asthmatic-type 
breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year, with no clinical findings 
between attacks.  A 30 percent evaluation was assigned in 
moderate cases, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation was 
warranted in severe cases, with frequent attacks (one or more 
weekly); marked dyspnea on exertion between attacks, with 
only temporary relief by medication; and more than light 
manual labor precluded.  A 100 percent evaluation was 
warranted for pronounced bronchial asthma with very frequent 
attacks, with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  The Board notes that there was 
no diagnostic code section specifically addressing COPD prior 
to October 7, 1996, so Diagnostic Code 6602 has been applied 
instead.  See 38 C.F.R. §§ 4.20, 4.27 (2002).

Under the current criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2002), in effect only on and after October 7, 
1996, a 10 percent evaluation is warranted in cases of COPD 
with FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC 
of 56 to 70 percent, or DLCO(SB) of 56 to 65 percent of 
predicted value.  A 30 percent evaluation is in order in 
cases of FEV-1 of 56 to 70 percent of predicted value, FEV-
1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 percent of 
predicted value.  A 60 percent evaluation is warranted in 
cases of FEV-1 of 40 to 55 percent of predicted value, FEV-
1/FVC of 40 to 55 percent, DLCO(SB) of 40 to 55 percent of 
predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted for FEV-1 of less than 40 percent of 
predicted value, FEV-1/FVC of less than 40 percent, DLCO(SB) 
of less than 40 percent of predicted value, maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limit), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or the requirement 
of outpatient oxygen therapy.

As to the period from February 1, 1993 to October 6, 1996, 
the Board notes that the veteran's asthma was shown to be no 
more than mild at that time; he did not complain of shortness 
of breath during his June 1993 VA examination, and the 
examiner noted that his asthma was well-controlled.  Given 
that the time period at issue precedes the enactment of 
38 C.F.R. § 4.97 (2002), only the previously enacted 
provisions of Diagnostic Code 6602 can be considered.  
However, as the veteran's asthma during the period at issue 
is far more aptly described as "mild" than as "moderate" 
in degree, the criteria for a 30 percent evaluation under the 
old version of Diagnostic Code 6602 have not been met, and 
the currently assigned 10 percent evaluation remains 
warranted.

As to the period beginning on October 7, 1996, the Board has 
applied both the old criteria of Diagnostic Code 6602 and the 
revised criteria of Diagnostic Code 6604.  However, in view 
of the old criteria, there is no evidence whatsoever that the 
veteran's asthma is severe, and an evaluation in excess of 30 
percent is not warranted under this criteria.  As to the 
revised criteria of Diagnostic Code 6604, the Board observes 
that the veteran's pulmonary function test scores fall within 
the criteria set forth for a 30 percent evaluation, and there 
is no indication of the degree of limitation of maximum 
oxygen consumption contemplated in the criteria for a 60 
percent evaluation.  Rather, the veteran's most recent VA 
examiner described his flow volume loop and, consequently, 
his COPD as mild to moderate to degree.  

Overall, the evidence does not support either an evaluation 
in excess of 10 percent for COPD (previously rated as asthma) 
for the period from February 1, 1993 to October 6, 1996, and 
the evidence similarly does not support an evaluation in 
excess of 30 percent for COPD for the period beginning on 
October 7, 1996.  Accordingly, the preponderance of the 
evidence is against the veteran's claims for these benefits.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected COPD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for COPD for the period from February 1, 1993 to 
October 6, 1996 is denied.

The claim of entitlement to an evaluation in excess of 30 
percent for COPD for the period beginning on October 7, 1996 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

